Citation Nr: 1541902	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to December 1975 and from October 1976 to September 1977.  He died on February [redacted], 2004.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the appellant's previously denied claim of entitlement to service connection for the cause of the Veteran's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.

The issue of entitlement to death pension benefits has additionally been raised by the appellant in a May 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  


REMAND

The appellant has reported that the Veteran received VA treatment at facilities in Baltimore, Maryland, and Richmond, Virginia, and that he received private treatment at a regional medical center in South Boston, Virginia.  She also reported that he received medical treatment at a facility in St. Louis, Missouri.  These records do not appear to have been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2015).  

Additionally, a June 2004 letter from a T. L. Ketchersid, M.D., reflected an extensive treatment history for the Veteran.  Treatment records from Dr. Ketchersid were not included.  Dr. Ketchersid further indicated that the Veteran received treatment at Duke University, and that he received terminal treatment at Halifax Regional Hospital and Lynchburg Hospital.  These treatment records also have not been associated with the claims file.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from VA facilities in Baltimore, Maryland and Richmond, Virginia; and from any additional VA facilities identified by the appellant.

2.  After obtaining authorization, obtain the Veteran's treatment records from Dr. Ketchersid, identified medical center(s) in South Boston, Virginia, Duke University, Halifax Regional Hospital, and Lynchburg Hospital.

3.  If new and material evidence is received; or, if the evidence of record tends to show a relationship between the Veteran's cause of death and service connected hypertension, submit the claims file to a VA examiner to obtain an opinion with respect to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's hypertension caused or contributed substantially or materially to the his death.  

If so, the examiner is additionally asked to provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during his active service or is related to an in-service disease, event, or injury.  In providing this opinion, the examiner should consider the appellant's contention that the Veteran had hypertension during service.  

The examiner should also provide an opinion as to whether a service connected disease or injury otherwise caused, contributed to, or hastened the Veteran's death.

The examiner should indicate that the claims file, including this REMAND, was reviewed.  The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

